Case 2:19-cv-05751-JMY Document 22-6 Filed 02/06/20 Page 1 of 2




           EXHIBIT F
                  Case 2:19-cv-05751-JMY Document 22-6 Filed 02/06/20 Page 2 of 2


                                 Sent from my iPhone

                                 On Mar 15, 2017, at 8:27 AM, Mark Kaiser
                                 <kaisermarkd@hotmail.com> wrote:

                                          Hi Guys:

                                          Dr. Sagi Kuznits, this is Dr. Tim Warren.



                                          Dr. Warren, Dr. Kuznits is a neurosurgeon in PA
                                          and has used the NSS before and fs now looking
                                          to move to Stivax.



                                          He would like to speak to you briefly
                                          regarding compliance matters of the Stivax
                                          device.



                                          Please take this as an introduction between the
                                          two of you.



                                          Thank You,

                                          Mark

                                          Cell: 317-691-7191




https://mail.aol.com/webmail-std/en-us/PrintMessage                                                    3/3
                                                                                            NC000147
